Title: To James Madison from Louis Dubois, 5 March 1809
From: Dubois, Louis
To: Madison, James


Sir
Charleston, march 5th. 1809.
I send you a march which I composed in your honor, I take the liberty to offer it to you as the tribute of a Stranger to your eminent talents and patriotism which brought you to the first seat of these united States.
It is only a march, but in the scale of society, who pay his Share of talents and usefulness to the common good, has done his duty; as the head of this Enlightened Republic, I hope, you will see my work in that light and as my apology for my intruding upon your precious moments, I will be happy, if approving of it, you give me leave to Stamp my march with your name, then with such flattering recommendation, it will go to posterity; in this hope, I have the honor to be: waiting for your answer; Sir, your most obedient and Respecful Servant
Louis Dubois, Professor of music
